Citation Nr: 1601965	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  10-22 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right ovarian cyst.

2.  Entitlement to service connection for a cyst of the cervix.

3.  Entitlement to service connection for pelvic pain, claimed as a residual of an in-service Caesarian section (C-section).

4.  Entitlement to service connection for gas, bloating, and abdominal pain.

5.  Entitlement to service connection for a cervical spine disability, claimed as nonallopathic cervical lesions.


WITNESS AT HEARING ON APPEAL

Appellant and her friend


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 2004 to August 2009.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  Jurisdiction over the Veteran has since shifted to the Jackson, Mississippi, RO based on her residence.

In July 2014 and June 2015 decisions, the Board remanded the above claims to the Agency of Original Jurisdiction (AOJ) for additional development.  They are now returned to the Board for further appellate consideration; based on the development that was accomplished, the claims have been recharacterized with regard to complaints of abdominal pain.  The Board additionally decided a number of other claims; none of these remain on appeal.  

The Veteran and her boyfriend testified at a March 2014 hearing held before the undersigned at the RO; a transcript of the hearing is associated with the claims file.  

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  



FINDINGS OF FACT

1.  A right ovarian cyst was diagnosed on active duty, and has resulted in atrophy of an ovary.

2.  No cyst of the cervix has been definitively diagnosed.

3.  Current complaints of pelvic pain are attributable to extensive adhesion disease of the pelvis and omentum.

4.  Adhesion disease of the pelvis and omentum was not first manifested on active duty, and is not otherwise shown to be related to any disease or injury incurred in service, to include a 2006 C-section.

5.  Gas, bloating, and complaints of nonspecific abdominal pain are at least as likely as not related to a service-connected gastrointestinal disorder, rated as irritable bowel syndrome.

6.  No current chronic cervical spine disability has been diagnosed; the Veteran's cervical strains are episodic, acute injuries.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right ovarian cyst are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  

2.  The criteria for service connection for a cyst of the cervix are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for service connection for pelvic pain are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for service connection for gas, bloating, and complaints of nonspecific abdominal pain are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

5.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran participated in the Benefits Delivery at Discharge (BDD) program, and in August 2009 was afforded fully compliant notice in relation to her claims, to include information regarding the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  This includes those updated private records the Board directed be obtained in the June 2015 Remand.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been afforded the Veteran, to include a recent review of the records added to the file since a 2014 examination.  All necessary clinical findings have been made, and the examiners have offered the requested nexus opinions with supporting rationales based on accurate factual histories.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication.

At the Veteran's March 2014 hearing, the undersigned discussed the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  No diagnosed, claimed condition is a listed disease subject to the presumption; no arthritis of the cervical spine is shown on x-rays.

Finally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

	Right Ovarian Cyst

Service treatment records reveal that while on active duty, the Veteran complained of pelvic pain beginning in 2006.  An ovarian cyst on the right was considered the most likely etiology.  There is some conflicting evidence regarding the presence of a cyst.  The cyst was shown by ultrasound in January 2008, but a CT scan at the time showed normal ovaries.

At the November 2014 VA examination, the doctor determined that a history of ovarian cyst was adequately established.  She stated that although the ovary had not been surgically removed, there was atrophy due to the cyst.  The examiner also stated in September 2015 that such cysts were "normal" occurrences, and was not a disease or an active medical condition.

However, the record unequivocally shows the onset of a right ovary cyst in service that has led to a current disability of an atrophied ovary.  The elements of service connection are met, and award of the benefit is warranted.



	Cyst of the Cervix

While service treatment records do demonstrate that the possibility of a cyst on the cervix was considered while the Veteran was on active duty, no definite diagnosis of that condition was made.  Moreover, as is noted by the November 2014 and September 2015 VA examiner who was able to see the Veteran and review the complete documentary record, pathology results from the Veteran's post-service hysterectomy showed no disease of the cervix.  In other words, there is no evidence of a valid diagnosis of a cyst of the cervix at any time during service or the appellate period.  In the absence of proof of a present disability there can be no valid claim, and the benefit sought is not warranted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board would point out that the Veteran's own lay opinion as to this matter is not probative, as he lacks the medical training and expertise to make a diagnosis of the claimed condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

	Pelvic Pain

The record shows that at various times during and since service, the Veteran has complained of pain in the pelvis.  Some portion of this has been attributed to a C-section scar.  Other pain is attributed to gastrointestinal problems, discussed below.  

A complete gynecological examination was performed in November 2014, and the examiner offered an addendum following review of updated private care records in September 2015.  The examiner diagnosed extensive adhesive disease of the pelvis and omentum, but found that even though such has occurred following her C-sections, they were not related.  Instead, the adhesions were more likely due to pelvic inflammatory disease (PID) and endometriosis, both of which were diagnosed only after service, in 2010.  While a C-section could cause adhesions, they would be localized near the bladder and in the uterus; the disease identified at the hysterectomy in 2012 was more extensive and severe than that.  The examiner cited the operative report in support.  Importantly, private care records indicate that gynecological pain was alleviated with the total hysterectomy, supporting the VA examiner's conclusion that there is no current gynecological disability accounting for the past reports of nonspecific pelvic pain.

In sum, the medical evidence of record attributes the Veteran's complaints of abdominal pain and discomfort to gastrointestinal problems, or links specific complaints to other diagnosed conditions, such as ovarian cysts.  These problems either resolved, or are addressed in connection with other service-connected disabilities.  With regard to complaints of generalized pelvic pain, doctors determined that this symptom began after service, independently of prior pain complaints, and was caused by gynecological conditions which had their onset after service.  Because no nexus to service is shown with regard to the pelvic pain, service connection is not warranted.

Again, as the Veteran lacks the medical training or expertise to ascertain whether pain in the pelvic region is a free-standing disability, as opposed to a symptom of a separate service-connected disability, his lay opinion lacks probative value.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

	Gastrointestinal Complaints

During and after service, the Veteran has complained of nonspecific stomach pains, gas, and a bloated feeling.  She was constipated in service, and irritable bowel syndrome (IBS) was diagnosed.  She is currently service connected for this disability.  

At her October 2014 VA examination, the Veteran reported that she must take stool softener and fiber frequently in order to have regular bowel movements.  However, if taken daily, they caused cramps, gas, bloating, and diarrhea.  

In November 2014, the Veteran's complaints of gas, bloating, and abdominal pain were assessed to determine if a link to her gynecological problems could be established; this is her primary allegation.  The examiner found no such nexus, stating that the etiology of the abdominal pain with gas and bloating was unknown.  The examiner commented that the diagnoses of IBS and chronic constipation "could best explain her symptoms."

Two VA examiners have related the Veteran's complaints of abdominal pain, gas, and bloating to the already service-connected IBS/chronic constipation condition.  Service connection for these claimed conditions is therefore warranted.

The Board intimates no finding as to whether recognition of these manifestations represents an additional disability entity requiring separate evaluations, or if they are merely symptoms impacting the currently assigned rating for IBS.

	Cervical Spine

The Veteran claims service connection for "nonallopathic lesions" of the cervical spine.  Service treatment records do show treatment for subjective complaints of neck pain in August 2005.  Physical examination showed tenderness at C1 on the left, and there was pain with left-sided motion.  No weakness was noted, and motion was full.  The listed assessment was nonallopathic lesions, treated with physical manipulation and pain medications.  No further complaints or treatment were noted in service, though the diagnosis was carried in records through service.

At a September 2014 VA examination, the Veteran reported that she had a period of neck pain for two to three days, and it resolved.  At examination, she stated that she had no neck pain.  Range of motion was full and painless, and no degenerative changes were shown on x-ray.  In effect, the examination was completely normal; no diagnosis was made, and hence no opinion offered.  The examiner did state that cervical strain had been diagnosed at some point in the past.

In September 2015, the Veteran was again examined at the request of the Board to address the diagnosis listed in service treatment records, and private medical records showing a diagnosis of torticollis in April 2015.  The Veteran reported a history of neck pain for several months, and stated that she had experienced similar episodes in the past.  Range of motion continued to be normal in all planes.  Some tenderness was present, but did not alter the gait or spinal contour.  X-rays were again normal, with no degenerative changes.  The examiner stated that the presentation was typical for cervical strain.  The current complaints were unrelated to military service, and represented a common orthopedic condition; the onset here was well after military service.  The reference to "nonallopathic lesions" in service records was a "vague and subjective descriptor" used mainly by chiropractors.  There was "no radiographic or clinically objective evidence of cervical spine pathology accepted among orthopedic surgeons."  The doctor recommended conservative care for quick improvement.  Essentially, the examiner found that the Veteran has experienced acute episodes of neck strain at various times, and does not have any chronic condition.

In the absence of a chronic disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, even if the currently described episodes of cervical strain were considered to be a current disability for VA purposes, they are not shown to be related to service.  Both doctors and the Veteran report that there is no continuity of symptoms, and that the in-service problem was acute and transitory, subjectively and objectively.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  Service connection for a cervical spine disability is not warranted.










ORDER

Service connection for a right ovarian cyst with atrophied ovary is granted.

Service connection for a cyst of the cervix is denied.

Service connection for pelvic pain is denied.

Service connection for gas, bloating, and abdominal pain is granted.

Service connection for a cervical spine disability is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


